\
                     \
                         \
''                                                            October 14, 2015
     Court of Criminal Appeals
     PO Box 12308
     Austin, ·rx 78711-2308

     RE: Wti t of ['llandamus
         EX PAH.'rE ,JAI'IIES MICHAEL BEATTIE
         T/C No. 1214470

      Dear Court Clerk,

           Please find enclosed my Application For   Wr~t   of Mandamus to compel the
      Harris County District Clerk to forward the habeas corpus 11.07 file to the
     . Court, to be filed and presented to the Court for consideration and hearing.
           I   would request to be notified upon receipt and of any action taken by
      the Court please.
           Thank you for your time and assistance in this matter, it is greatly
      appreciated and welcomed.
                                                        Sincerely,

                                                       ·~~.~~
                                                        James Nichael Beattie
                                                        Pro Se
                                                        TDCJ-ID # 1879331
                                                        Smith Unit
                                                        1313 CR 19
                                                        Lamesa,· Texas 79331

      enclosure(s): l
      cc: file

     CERTIFIED MAIL NO. 7010(0780 0002 0207 5146




                             RECElVED lN
                 COURT OF CRIMINAL APPEALS

                               OC119 2015
                             Abel Acosta, Clerk
                                          IN THE
                                COURT OF-CRIMINAL APPEALS
                                         OF TEXAS

EX PARTE                                                   NO.
                                                                 ..;:.....--.....;...------~------·------

JAMES MICHAEL BEATTIE                                                T/C NO. 12-14470-A


                            APPLICATION FOR WRIT OF MANDAMUS

TO THE     HONORABLE COURT OF CRIMINAL         APPEALs-;

        COMES   NOW,   James Michael Beattie, Relator Pro Se, in the abOve styled numbered-
cause, and respectfully files and submits this his Application For Writ of Mandamus,
pursuant to Rule 72 of the Texas_ Rules of Appellate Procedure, and would show the
Court the following.


RELATOR
     James Michael Beattie, TDCJ-ID :If 1879331, is an offender incarcerated at the
Smith Unit of TDCJ and is appearing pro sei who can be located at 1313 CR 19, Lamesa,
Texas     79331.
        Relator has exhausted his remedies and has no other adequate remedy at law.
        The act sought to be compelled is ministerial, not discretionary in nature. Texas
Code of Criminal Procedure, Article 11.07 requires the Respondent to immediately trans-
mit to the Court of Criminal Appeals a copy of the application for writ of habeas corpus,
any answers filed, and certificate reciting the date upon which that finding was made
(hereinafter "habeas record"), if the convicting court decides there are no issues to
be resolved or at conclusion of resolving issues.
        Article 11.07 requires the Respondent to mail or deliver to Relator a copy of any
answer, motion, order, or other pleading relating to an application for writ of habeas
corpus filed by the State's attorney or the Court.
        Texas Rules of Appellate Proceudre 73.4 requires the Respondent to immediately '
transmit to the Court of Criminal Appeals the "habeas record" at the conclusion of the
180-day period of time to resolve designated issues.
        The 180-day period of time has expired. No copy of the "habeas record" has been
transmitted to the Court of Criminal Appeals, nor delivered to Relator. Nor has there
been an extension of time requested or granted. Had such-documents been transmitted the
Court of Criminal Appeals would have notified Relator that said record was received and
filed.
                                               II.
RESPONDEN'f
     Respondent Chris Daniels, in his/her capacity as District Clerk of Harris County,
Texas has a ministerial duty to receive and file all papers in a criminal proceeding,
and perform all other duties imposed on the clerk by law pursuant to Article 2.21, and
ic responsible under Article 11.07 and T.R.A.P. 73.4 to perform specific duties relating
to an application for writ of habeas corpus. Chris Daniels, District Clerk, Harris
County, may be served at his/her place of business at 201 Caroline St., Ste. 420, PO
Box 4651, Houston, Texas   77210-4651.
                                             III.
VIOLATIONS OF ART_ICLE 11.07 AND T-.R.A.P. 73.4

     The-Respondent has violated Article 11.07 by failing to provide a copy of tbe
"habeas record" to the Court of   Crim~nal   f\ppeals within the time prescribed by law and
within a reasonable time from the date on which the documents were requested to be
transmitted.
     The Respondent violated Article 11.07 by failinq to mail or deliver the habeas
record to the Relator within a reasonable time from the date on which the documents
were requested to be delivered.
     The Respondent has violated Rule 73.4 by failinq to provide a copy of the "habeas
record" to the Court of Criminal Appeals within the time prescribed by law and within
a reasonable time from the date on which the documents were requested to be transmitted.
     Requests for transmittal of "habeas record", as well as copy of habeas record to
be mailed and delivered to Relator, were made by Relator to Harris County District Clerk
Chris Daniels by Certified letters dated September 7, 2015 and October 7, 2015, pursuant
to Article 11.07 and Rule 73.4. True and correct copies of the above letters are
attached hereto as Exhibits "A" and "B" and are incorporated by reference herein for
all purposes.
     To date Relator has not received no response from Respondent reqardinq Relator's
request for transmittal of "habeas reocrd" to the Court of Criminal Appeals or copies
to be delivered to Relator.
     As is clear from Relator's letters, Relator has repeatedly put Respondent on notice
that Relator seeks transmittal of "habeas record" to the Court of Criminal Appeals and
deliver copies requested to Relator, duties imposed and required by law. Relator has
qone ~ell beyond any requirements or oblioations imposed upon him by the Code of
Criminal Procedure and Rules of Appellate Procedure.
     In contrast to Relator's efforts, Respondent has wholly failed to comply with the
Article 11.07 and Rule 73.4, is acting in bad faith, and has also failed to afford'··
Relator the l?rofessional and common courtesy of any written responses to his
correspondences and requests.
     The duties of the clerk is clearly defined by Article 11.07 and Rule 73.4. The
Respondent is in violation of these procedures, ministerial duties and thus the laws
of this State.
                                    PRAYER FOR RELIBE'

     WHEREFORE,   ~ISES      CONSIDERED, Relator James Michael Beattie, pro se, respectfully
requests a finding that the Respondent did not transmit documents to the Court of
Criminal Appeals and did not deliver documents to Relator within a reasonable time
after the date they were requested and that Relator brought this litigation in good
faith and has substantially prevailed. Relator prays for an Order directing Respondent
to transmit copy of "habeas record" to the Court of Criminal Appeals and deliver to
Relator copies of documents as directed in.Article 11.07 and Rule 73.4 and as requested
in Relator's letters (Exhibits "A" and "B").
                                                         Respectfully Submitted,
DATED:   OCTOBER 14, 201.5

                                                         be~~~~
                                                         Relator Pro Se
                                                         TDCJ-ID # 1879331
                                                         Smith Unit
                                                         1313 CR 19
                                                         Lamesa, Texas 79331



     I, James Michael Beattie, declare under penalty of perjury, that the foreqoinq is
true and correct, and further certify that a true and correct copy has been served upon
Respondent Chris Daniels, PO Box 4651, Houston, Texas      77210-4651 by placing in the
Smith Unit/TDCJ Prison Legal Mail System on this the l4th day of October           , 2015.



                                                        c:t~~~
                                                         'l'DCJ-ID # 1879331
                                                         'l'DCJ/Smith Unit
                                                         Relator Pro Se
                                                             Se~tember      7, 2.015
Ha~ris County District Clerk
Po Box 4651                                   '     I',
                                                  -: •I".


Houston,· Texas.· 772.10-4651
               ,)-·
                                                   '·'",·




RE: Habeas Corpue ·Afiplication                                                   .,,                            .:   :

    EX PAR'l'E JAMES MICHAEL SEATTlE
    T/C No. l2l4470-A

Dear District 'Clerk,.

     r.cnis le;tt,_er is a formal request for compliance with the duties co(ltainea in Article
11.07 of the ~exas Code of Crimi~al Proc~~ure ana 'l:e~ Rules ot Appel+ate Procedure 73
as· such relates to the At>plication for Writ of. Habeas Corpus received ·t>Y: 'this Oftice on
April 7, 2015, that is before the 35lst District Court for determinatic:m ana xuli~.
      'lhe Court on June 1, 2015 designatE:.'-0 one (l) issue to be resolved• While Art. 11.07
does not provide a statutory f-'eriod of time to resolve such issues, it· shoula be noted the
Texas Rules of A~pellate Procedure
                               .   73 orders the habeas court to resolve
                                    '                                 .
                                                                         issues within
180-day    ~riod.     'l'his pe:dod is to conduct a hearing cu+d issue a written Findings ot Fact
and Conclusions of Law, ·then transnit to the Court of Criminal Appeals a:ttet· 10-day
period for oojections.
                                                                                        .   .            .   .
     As to the above referenced case, the 180-day period ot time is about to ex~ire. I
there:t.ore request. that the Court issue its Findifl9S of ~·act. and Conclusions of Law within
the next 30-da)-S from the date of this letter. l further request _ tha~ ·at conclusion of.
the 30-da~ )?CriOd ot time, the ~ntire habeas record, incluoing Application, MerooranamH,
Exhibits, Addendum(s), correspendences and any answe~, motions,: pleadings, orders,
Findings of Fact and Conclusions of Law, and obJections be delivered 'to me aD the. address
belo\1 and t.ransmitted to the Clerk of the Court of Criminal Appeals •.
     'Ihanlt you f.or your time a#d assistance in this 1uat.ter, it is greatly apJ:)reciated
and we1come6 .• i await the Court .ana this ot:fice' s actions.
                                                                                                    \,.._,




                                                            t\'ncex;·ely,       · ·.            ·

                                                            ·~~~~
                                                            ..Jomes f:ilichael Beattie
                                                             Applicant Pro Se
                                                             TDCJ-10 i 1879331 .
                                                             Smith Unit -· ' '
                                                             1313 CR 19
                                                             Lamesa, Texas 79331
cc: tile
CER'IIE'lED MAIL NO. 70100780 0002 0208 0423
                                                                                                                                                      ! ·,''   ':




 'I,..,·
               \.   '·.' '~:·.·.:         ...          '
                                                                                                                                                     October 7, 2015
ii&:·ris' County Pistrict Clerk
· l?O ,Box 4651· ·                                         ' · · ·' · · ' ·
Houston,                    ~X                 77210-4651
                                         "': ·'·"j            ... : •. ·'

RE: ·HabeaS· C~f)~ ·.Application..;..; ,2nd Notice
      ·. EX ·PARTE JAMES t-'iiCHAEL                                                        BEA'IT;LE                         .,
               T/C'No. 1214470-A
                       . ' ....     ,,
D~;ar           Distx·ict :Clerk,
                                                                                . : . ..                       ••   '    1   '• • • •




                '~is.letter is a second ~o~nal request tor this Offi~e and ~e Court to take·action
 in t·eso1 ving, the issues designated with· regar& to the 11.07 ·~~rit of tiabeas Corpus ·
                                                                   •        '       •                                                            •        .'   •    •        •    >           •• •       I




.AppliC!Cltion r~ceived and filed 'in the above r~fere~ced case on April ?, .2015 •...
       'I:he Court· has 'had 180 days., to resolve the issue designated and is~ue .a Finding of. ·
                                                                                                           .                                .
 Facts and .Coxic1usions of                                                             Law.   'l'he Court has tailed to complete this t~k within the
ti~le           periOd 'cillow~;,                                               ~:~ursuant toTe~                        Rules of                Appell~te J?.roc~~e. 73~                                              ''
       . , Ther'e:t~r~·•. ·~~.request' the ~rl.s County District Clerk itmnediat~l~' perform its
. duty. pursuani\.'o~ St~te 'Law and. ·~ransmit. the enti~·e habeas ~:·~cord to the .Court of Crimir~al
  Appeals. Failure b-y.. either this Office or the Court to Order such action will result. in
  pleadings to .a ·higher· ··Court· deemed· necessary to recieve. pr;oper ana. ne~e~sary .·results and·
                                          '                                                            '                                .                           .   '.                           .
                                                                                               '·::··                                                                                 ·.'.
 relief. in this·.• caae. ·
           '                                  .                                                                                                                                        . :'                           ·... '   .
      'l't'lank you for yoUr time 'and aeeit.ance ir! this matter, it ie gr~a'tly appreciated ·
 an6 welconle